FOR IMMEDIATE RELEASE Contact: Nancy Ellefson VP of Finance Pizza Inn, Inc. 469-384-5000 PIZZA INN, INC. REPORTS RESULTS FOR FIRST QUARTER FISCAL YEAR 2011 Chain reports improving same store sales trend The Colony, Texas – November 9, 2010 PIZZA INN, INC. (NASDAQ:PZZI) today reported net income of $0.1 million, or $0.02 per share, for the fiscal quarter ended September 26, 2010, versus net income of $0.4 million, or $0.05 per share, for the same quarter of the prior fiscal year.Total revenue for the first fiscal quarter of 2011 increased 6.3%, to $10.6 million from $10.0 million in the same period of fiscal 2010. Highlights for the first quarter of fiscal year 2011 included: · Comparable domestic buffet restaurant sales decreased 4.2% for the first quarter of fiscal 2011 compared to the same quarter of the prior fiscal year. · Chain-wide comparable domestic restaurant sales decreased 4.8% for the first quarter of fiscal 2011 compared to the same quarter of the prior fiscal year. · The Company opened a new Company-owned restaurant during the quarter and acquired a fourth restaurant during the period.By year end, the Company expects to operate five restaurants with the opening of another location in Lewisville, Texas. · The Company recorded $0.3 million in costs associated with store closure attributable to a change in the estimated useful life of equipment and leasehold improvements resulting from the Company’s decision to close its Plano, Texas store.In the absence of this item, pre-tax income from continuing operations would have been $0.5 million compared to $0.6 million for the same period last year. Charlie Morrison, President and CEO, commented, "The competitive landscape continues to be challenging, but the year-to-year comparisons of our same store sales have improved for the last two quarters.We continue to open new, productive franchise locations as well as more company stores and have a pipeline of franchise and company-operated stores slated to open this fiscal year and next.In addition, during the quarter we signed a new 20 year development agreement with one of our three long-term area developers which demonstrates the confidence our franchisees have in the brand.” Certain statements in this press release, other than historical information, may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and are intended to be covered by the safe harbors created thereby. These forward-looking statements are based on current expectations that involve numerous risks, uncertainties and assumptions.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond Pizza Inn’s control.Although the assumptions underlying these forward-looking statements are believed to be reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that any forward-looking statements will prove to be accurate.In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of such information should not be regarded as a representation that Pizza Inn’s objectives and plans will be achieved. Pizza Inn, Inc. (www.pizzainn.com) is an owner, franchisor and supplier of a system of restaurants operating domestically and internationally under the trademark “Pizza Inn.”The Company and its distribution division, Norco Restaurant Services Company, are headquartered in The Colony, Texas.The Company’s common stock is listed on the Nasdaq Capital Market under the symbol “PZZI.” PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 26, September 27, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Costs associated with store closure - Bad debt 15 15 Interest expense 10 14 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income taxes 72 INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of taxes ) ) NET INCOME $ $ EARNINGS PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ EARNINGS PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding PIZZA INN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 26, June 27, ASSETS 2010 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts of $192 and $178, respectively Income tax receivable - Inventories Property held for sale 16 16 Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Deferred income tax assets 62 48 Deposits and other $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues Bank debt Other long-term liabilities 30 27 Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 and 15,130,319 shares, respectively; outstanding 8,010,919 and 8,010,919 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 and 7,119,400, respectively ) ) Total shareholders' equity $ $ PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended September 26, September 27, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash used for operating activities: Depreciation and amortization 72 Stock compensation expense 30 37 Provision for bad debts 14 15 Changes in operating assets and liabilities: Notes and accounts receivable ) Inventories ) 12 Accounts payable - trade ) ) Accrued expenses ) ) Deferred revenue 92 Prepaid expenses and other ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in line of credit, net 24 Cash overdraft - Cash provided by financing activities Net increase (decrease) in cash and cash equivalents 32 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
